Pee CURIAM.
This cause was before the court on a former appeal from an order overruling a general demurrer to the complaint. 137 Minn. 438, 163 N. W. 793. The order was reversed on the ground that the complaint failed to state a cause of action. The facts are fully stated in the former opinion, together with the rules and principles of law applicable to controversies of this hind. On the remand of the cause plaintiff amended its complaint, setting out the proceedings had before the land department as additional facts, and defendant again interposed a general demurrer. It was overruled and defendant appealed.
A restatement of the case is unnecessary; the facts and the law are correctly stated in the former opinion. Our conclusion is that the amended complaint mahes a prima facie case for recovery, and that the cause should be remanded for trial. The law of the case being settled we deem it inadvisable to further comment on the facts. The rights of the parties can best he determined when the evidence comes in and findings are made or a verdict returned showing precisely what facts were before the Federal land department and were made the basis of the decision of which plaintiff complains.
Order affirmed.